Citation Nr: 0709231	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-16 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel



INTRODUCTION

The veteran had active duty from August 1951 to August 1955.  
The veteran died in March 2004.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran died in March 2004; the cause of death listed 
on his death certificate was respiratory failure due to lung 
carcinoma.

2.  The veteran's death certificate showed that tobacco use 
contributed to his death.

3.  The veteran's fatal lung carcinoma was not etiologically 
related to his active duty service, to include exposure to 
non-ionizing radiation.

4.  At the time of the veteran's death, service connection 
had been established for osteoarthritis of the left hand with 
associated Heberden's nodes, evaluated as 20 percent 
disabling and osteoarthritis of the right hand with 
associated Heberden's nodes, evaluated as 20 percent 
disabling.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death, nor did service connected disability 
hasten death.

6.  The veteran did not have a pending claim with VA when he 
died.  

7.  The appellant did not provide sufficient financial 
documentation to enable VA to determine if she was eligible 
for VA death pension benefits.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1310, 5107(West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312(a) 
(2006).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2006). 

3.  The evidence of record does not show that the criteria 
for entitlement to VA death pension benefits have been met.  
38 U.S.C.A. §§ 101, 1503, 1521, 1541, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.21, 3.23, 3.271, 3.272, 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.

In this case, in May 2004 and June 2005 letters, the RO 
provided timely notice to the appellant regarding what 
information and evidence is needed to establish entitlement 
to service connection for the cause of death, accrued 
benefits, and death pension benefits, as well as specifying 
what information and evidence must be submitted by her, what 
information and evidence will be obtained by VA, and the need 
for her to advise VA of or submit any further evidence that 
pertains to her claims.

The Board notes that the letters from the RO did not advise 
the appellant of the information and evidence necessary to 
establish effective dates as to the claims on appeal.  
However, in light of the denial of the claims, any question 
as to the proper effective date to be assigned is rendered 
moot.  Additionally, it is pertinent to note that the 
evidence does not show, nor does the appellant or her 
representative contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  See Mayfield, supra (due process concerns with 
respect to VCAA notice must be pled with specificity).

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the appellant with the development of 
her claims.  The record includes service medical records, VA 
treatment records, private medical records, including an 
etiology opinion, and a VA medical opinion as to the etiology 
of the veteran's fatal lung carcinoma.  As such, the Board 
finds that the record includes sufficient medical evidence to 
decide the claims at hand and that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such malignant tumors, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
Additionally, service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  

In the present case, the cause of the veteran's death was 
reported on the death certificate as respiratory failure due 
to lung carcinoma.  The veteran's death certificate does not 
show that an autopsy was performed, and the appellant has not 
reported an autopsy.  At the time of the veteran's death, 
service connection had been established for osteoarthritis of 
the right hand with associated Heberden's nodes, evaluated as 
20 percent disabling, and osteoarthritis of the left hand 
with associated Heberden's nodes, evaluated as 20 percent 
disabling.  

The Board initially notes that the veteran's service medical 
records are devoid of reference to complaints or diagnoses of 
lung disease.  The veteran's August 1955 discharge 
examination report shows that the veteran denied any 
shortness of breath, pain or pressure in the chest, and 
chronic cough.  Additionally, the same examination report 
shows that the veteran's lungs and chest were clinically 
evaluated and found to be normal.  There is also no medical 
evidence of record showing lung disease within the one-year 
period following discharge from active duty service.  
Therefore, the Board finds that there is no evidence to 
relate the veteran's cause of death to his active duty 
service either on a direct service connection basis or a 
presumptive basis.

The Board notes that the appellant and her representative 
contend that the veteran's exposure to non-ionizing radiation 
during active duty service caused the lung cancer which 
caused his death.  The Board initially acknowledges the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 which 
provide presumptions for certain radiation exposed veterans; 
however, the Board notes that these provisions apply only to 
veterans exposed to ionizing radiation.  The evidence of 
record shows that the veteran was exposed only to non-
ionizing radiation, not to ionizing radiation.  As such, 
these presumptive provisions are not applicable in the 
instant case.

In this respect, the appellant has submitted numerous medical 
articles and information from the Internet regarding 
radiation as well as lay statements from herself and her son.  
Additionally, the appellant has submitted a March 2005 letter 
in support of her claim from Dr. B. W. which states that the 
veteran was his patient for over twenty years.  The physician 
noted that a January 2004 CT scan noted a mass on the 
veteran's lung with the formal diagnosis being primary lung 
carcinoma with additional pulmonary metastatic disease.  The 
physician stated that "the veteran's past history of being 
in the military and working on unshielded Electro Magnetic 
Radiation (EMR) is as likely as not the contributing 
substantial factor to the development of the veteran's lung 
cancer....many studies have indicated that EMR affects are not 
instantaneous, but damage due to exposure can sometimes take 
years if not decades to appear.  Once again, it is my 
contention that the veteran's past exposure is as likely as 
not service related to his radar-EMR exposure."

A March 2005 VA medical opinion notes that the examiner 
reviewed the veteran's c-file and reviewed electronic medical 
literature, including Medline search and the "non-ionizing 
radiation" chapter in the second edition "Textbook of 
Occupational and Environmental Medicine" by Dr. Cullen and 
associates.  

The examiner noted that the veteran served in the military as 
a radar technician and that it appeared that he worked with 
electromagnetic weaponry and was exposed to non-ionizing 
electromagnetic radiation.  The examiner noted that the 
veteran died in March 2004 from respiratory failure secondary 
to lung cancer and that his death certificate showed that 
cigarette smoking had contributed to his lung cancer.

The examiner stated that his review of the pertinent medical 
literature did not yield positive correlation with lung 
cancer and non-ionizing radiation, including microwave 
radiation.  He noted "previous...studies suggested increased 
risk of brain and testicular cancer, as well as leukemia, 
among individuals exposed to electromagnetic field radiation; 
however, a recent study in 2002 by Groves and associates on 
over 40,000 Korean War veterans with potentially high 
exposure to radar failed to show significant correlation with 
radar exposure and increased risk of brain cancer, testicular 
cancer, and non-lymphocytic leukemia."  The examiner stated 
that "aside from cigarette smoking, he did not find evidence 
of in-service exposure to known lung carcinogens, such as 
asbestos, arsenic, bis-chloromethyl ether, chromium, 
formaldehyde, ionizing radiation, nickel, hard metal dust, 
and vinyl chloride."  Therefore, it was his opinion that it 
was less likely that the veteran's in-service exposure to 
non-ionizing radiation was related to his lung cancer.  He 
noted that it was likely that cigarette smoking was related 
to the development of the veteran's lung cancer, which 
increases the risk by up to 10 times.

The claims file contains competent opinions that support and 
weigh against the relationship contended by the appellant  
The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

In the instant case, the Board notes that the March 2005 
private medical opinion is from the veteran's treating 
physician, which tends to afford the opinion high probative 
value; however, this probative value is diminished by the 
fact that the physician did not have access to all of the 
veteran's medical records, including his military records 
detailing his exposure to non-ionizing radiation.  The 
opinion's probative weight is further diminished by the fact 
that the examiner's opinion was not supported by a thorough 
rationale.  The examiner did state that studies showed that 
the effects of non-ionizing radiation can take years or even 
decades to develop, but the examiner did not provide any 
documentation of these studies and, more importantly, cited 
to no scientific evidence to support the proposition that 
non-ionizing radiation exposure was a known risk for 
development of lung cancer.  Finally, the Board notes that 
the probative value of the examiner's opinion is also 
diminished by the fact that he fails to take into account the 
veteran's known lung cancer risk factor of being a smoker, a 
risk factor that was noted on the veteran's death certificate 
as contributing to his death.

On the other hand, the March 2005 VA medical opinion shows 
that the examiner reviewed the veteran's entire c-file.  The 
opinion also shows that the examiner reviewed medical 
literature and cited to specific studies to support his 
opinion that there was no correlation between exposure to 
non-ionizing radiation and lung cancer.  Finally, the Board 
notes that his opinion also addressed the fact that the 
veteran's smoking history was noted on his death certificate 
as having played a contributory role in the development of 
his fatal lung cancer.

In short, the March 2005 VA medical opinion which weighs 
against the appellant's contentions is more probative than 
the March 2005 private medical opinion which supports her 
contentions.  As such, the Board finds that a preponderance 
of the evidence weighs against a finding that the veteran's 
cause of death is etiologically related to his active duty 
service.

In sum, the Board sympathizes with the appellant and 
acknowledges her contentions.  However, there is no basis for 
finding that the cause of the veteran's death was in any 
manner related to his military service or a service-connected 
disability.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Accrued Benefits

VA law provides that, upon the death of an individual 
receiving VA benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  An application for accrued benefits must be 
filed within 1 year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).  There is no basis for an 
accrued benefits claim, unless the individual from whom the 
accrued benefits claim derives had a claim for VA benefits 
pending at the time of death.  See Jones v. West, 136 F.3d 
1296, 1300 (Fed. Cir. 1998).  

The Board finds that the claim of entitlement to accrued 
benefits must be denied as the veteran did not have a claim 
for VA benefits pending at the time of his death.  In a March 
2003 rating decision, the RO granted the veteran's claims of 
entitlement to service connection for osteoarthritis of the 
hands and assigned an effective date of January 25, 1999.  
The Board understands the appellant's contentions and her 
desire for an earlier effective date for the award of service 
connection.  However,  the record shows that the veteran was 
informed of the grant of service connection in April 2003 and 
did not appeal the decision as there is no other 
communication from the veteran between April 2003 and his 
death in March 2004 which could be construed as a notice of 
disagreement.  Additionally, the Board finds that there is no 
communication from the veteran between the March 2003 rating 
decision and his March 2004 death that could be construed as 
a claim for any type of VA benefits.  

As the evidence of record demonstrates that the veteran did 
not have a pending claim with VA when he died, the appellant 
has not met the threshold legal criteria for establishing 
entitlement to accrued benefits.  The appeal must be denied 
because of the absence of legal merit.  The Board has 
carefully reviewed the entire record in this case.  However, 
this is a case in which the law is dispositive, and the 
appeal must therefore be denied. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).



Pension

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21- 1) 
and is to be given the same force and effect as published in 
VA regulations.  38 C.F.R. § 3.21.

Despite repeated requests from VA, the appellant has failed 
to submit any financial information which would enable VA to 
make a determination regarding her eligibility for VA death 
pension benefits.  The appellant did not complete the 
information regarding net worth on her April 2004 application 
for benefits.  In a June 2004 letter, VA informed the 
appellant that her application for death pension benefits was 
denied because she did not complete the income portion of her 
claim, and in the June 2005 statement of the case, VA again 
informed the appellant that her application for death pension 
benefits was denied because she failed to provide the 
required financial information.

While the Board can certainly empathize with any financial 
difficulty the surviving spouse may experience, because the 
appellant has not submitted any financial documentation to 
demonstrate that her income is below the statutory limit, she 
is not entitled to VA death pension benefits.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to death pension benefits is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


